F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            AUG 25 2000
                                     TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 PHILIP DON WILLOUGHBY,

           Petitioner - Appellant,
 vs.                                                    No. 99-6446
                                                  (D.C. No. 97-CV-1887-C)
 TWYLA SNIDER,                                          (W.D. Okla.)

           Respondent - Appellee.


                              ORDER AND JUDGMENT *


Before BRORBY, KELLY, and MURPHY, Circuit Judges. **


       Mr. Willoughby, an inmate appearing pro se, seeks to appeal from the

district court’s denial of his motions for relief from judgment and for leave to file

a notice of appeal out of time, so that he may appeal the denial of his habeas

petition, 28 U.S.C. § 2254. The district court, adopting the magistrate’s

recommendation, denied Mr. Willoughby’s habeas petition in an order entered


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
February 24, 1999. In October 1999, Mr. Willoughby filed his motions, asserting

that his counsel on the habeas matter told him that an appeal was automatic.

      The district court did not abuse its discretion in denying relief on the post-

judgment requests. Because Mr. Willoughby failed to file his motions for relief

within the 180 day time period specified by Fed. R. App. P. 4(a)(6), he is time-

barred from doing so now. Mr. Willoughby is unable to circumvent this

requirement under the auspices of Rule 60(b). See Servants of the Paraclete v.

Does, I-XVI, 204 F.3d 1005, 1009-1010 (10th Cir. 2000).

      We DENY a certificate of appealability and DISMISS the appeal.


                                               Entered for the Court


                                               Paul J. Kelly, Jr.
                                               Circuit Judge




                                         -2-